George Rose Smith, Justice, dissenting. I am unable to agree that this matter involves no disputed question of fact and that it should therefore be disposed of upon a motion for summary judgment. In the principal cases Gaspard and others sought to copy among other documents, “the lists showing who had voted (including those who had applied for absentee ballots) in the general election ...” Whorton v. Gaspard, 239 Ark. 715, 393 S. W. 2d 773 (1965). We held that they were entitled to copy those documents. Under the statute the election clerks must make four copies of the lists in question. Ark. Stat. Ann. § 3-919 (Repl. 1956). One copy is to be temporarily posted at the polling place and does not concern us here. A second copy is to be filed with the county clerk. Here that clerk has filed an affidavit stating, by implication only, that this second copy of the lists was stolen from his office in the courthouse. With two copies of the lists missing the other two copies were of vital, importance in Gaspard’s attempt to investigate the purity' of the vote in Madison county. Those remaining two copies, under the law, should have been sealed up in the original and duplicate ballot boxes. Section 3-919, supra. According to the affidavit of Dotson Collins, the third member of the county board of election commissioners, the law in this respect has customarily been followed in the county; as far as he knows, the law was obeyed in the election now in issue. The affidavits of Afton Johnson and Doyle Faubus, the other two members of the county board, do not deny the charge that they destroyed the lists. Their affidavits merely state that to the best of their knowledge they did not destroy envelopes containing certain other documents. On a motion for summary judgment we must construe the proof in the light most favorable to the party resisting the motion. Russell v. City of Rogers, 236 Ark. 713, 368 S. W. 2d 89 (1963). When the proof is so considered it stands as an uncontradicted fact that the board did destroy the lists. I lay aside the suggestion that Johnson and Faubus were not bound by this court’s order because they were not “litigants” in the cases. It is settled too firmly for argument that one who knows of a court order, as these men did, can not flout it with impunity. Hickinbotham v. Williams, 228 Ark. 46, 305 S. W. 2d 841 (1957). I lay aside the last-ditch argument that perhaps, after all, the lists might not have been technically admissible in evidence if the cases had eventually been tried on their merits. Our order prohibited the destruction of papers “involved in any way in this litigation.” The lists in question, far from being only remotely involved, were the heart of the plaintiffs’ lawsuits. The election commissioners did not destroy the lists upon counsel’s advice that they were inadmissible or were not involved in the litigation. On the record now before us whether the destruction of the lists was a contemptuous act is a disputed question of fact—a question that can be set at rest only if the members of the county board submit to cross-examination under oath. Apparently they are to escape the test of their sincerity. I would appoint a master to take testimony bringing the whole truth before the court, for whatever action might then prove to be appropriate. McF addin, J., joins in this dissent.